O’NIELL, J.
Plaintiff appeals from a judgment maintaining an exception to- her petition and dismissing her suit for damages for an alleged slander or defamation of her character. She was one of the plaintiffs in the suit of Berot et al. v. Porte, 144 La. 805, 81 South. 323, 3 A. L. R. 1651. Defendant filed an exception of no cause or right of action in the case, and, when the same had been argued and before judgment was rendered thereon, Mrs. Berot dismissed her suit, leaving Albert J. Berot as the only plaintiff in the case. Judgment was rendered against him, after trial of the case on its merits, and, on appeal, the judgment was affirmed. In the meantime, without having paid the costs of her original suit, Mrs. Berot filed the present suit upon the same cause of action that was presented in the first suit.
As. the issues presented by the petition in this case were finally disposed of by the decision rendered in favor of the defendant herein, on the appeal of the plaintiff in Berot v. Porte, 144 La. 805, 81 South. 323, 3 A. L. R. 1651, and as the attorneys for appellant have not seen fit to argue the case or to file a brief in support of the appeal, we assume that they regard the appeal as one which would not be successful, and that they have therefore abandoned it.
The appeal is dismissed at appellant’s cost.